Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 06/02/2021. In virtue of this communication, claims 1, 9-12, 14, 15, 23-26, 28-34 are currently pending in this Office Action.

Response to Arguments
2.	On pages 8-11 in Remarks, applicant presented the arguments for the amended limitations to the independent claims 1 & 15 “in a case that the data duplication and transmission function of the second RLC entity is in an off state, discarding each RLC SDU in the second RLC buffer” previously recited in claims 8 & 22.
	However, the amended claim limitations are considered obvious and to advance the prosecution, further evidence is provided as well.
In response to applicant’s argument that there is no teaching or suggestion, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion, to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claim requires a condition, i.e., off state, to discard SDU in the second buffer. In accordance with MPEP 2111.04, Contingent Limitations, the broadest reasonable interpretation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Initially, Vajapeyam and Holakouei discloses use of a single buffer (fig. 6 of Vajapeyam) and use of multiple buffers (fig. 12 of Holakouei). What’s more, Vajapeyam further depicts discarding SDUs in step 620 of fig. 6. Accordingly, one of ordinary skill in the art would have expected the claim limitation to perform equally well with the combination of Vajapeyam and Holakouei  since claim does not specifically define what are involved to be an off state. 
Alternatively, to advance the prosecution, further evidence is provided herein. In particular, Kim teaches that when buffering SUD in the first buffer a is larger than threshold C, as to Off state, SDUs are discarded in the second buffer b (fig. 3 and par. 0038).

    PNG
    media_image1.png
    341
    258
    media_image1.png
    Greyscale

	For the above reasons, the amended claims are considered obvious or do not hold a patentable weight.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 9-12, 14, 15, 23-26 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. Pub. No.: US 2017/0041767 A1 in view of Holakouei et al. Pub. No.: US 2019/0098640 A1 and Kim et al. Pub. No.: US 2011/0188377 A1.

Claim 1
Vajapeyam discloses a method (fig. 3-17) for processing data, comprising: 
controlling, by a terminal device (115-b UE in fig. 6), a current state of data duplication and transmission function (435 in fig. 4 in view of par. 0050) according to first indication information (status report in par. 0040, 0052, 0061-0062, 0071-0072 & 0077), wherein the first indication information is used for indicating whether the data duplication and transmission function (in fig. 4-5, reordering window or pushed enabled based on the factors explained in par. 0057) is enabled; and 
processing, by the terminal device, each RLC service data unit (SDU) in a first radio link control (RLC) (610 in fig. 6 in view of fig. 4) and a second RLC (615 in fig. 6 in view of fig. 4) according to the current state of the data duplication and transmission function (par. 0055), wherein the first RLC buffer corresponds to a first RLC entity and the second RLC buffer corresponds to a second RLC entity (2nd bearer belongs to second RLC entity in 615 of fig. 6).
	Although Vajapeyam does not explicitly show: “RLC service data unit (SDU) in a first radio link control (RLC) buffer and a second RLC buffer, wherein the first RLC buffer corresponds to a first RLC entity and the second RLC buffer corresponds to a second RLC entity; wherein the processing, by the terminal device, the each RLC service data unit (SDU) in the first radio link control (RLC) buffer and the second RLC buffer according to the current state of the data duplication and transmission function, comprises: in a case that the data duplication and transmission function of the second RLC entity is in an off state, discarding each RLC SDU in the second RLC buffer”, claim limitations are considered obvious by the following rationales. 
	Firstly, to consider the obviousness of the claim limitations “RLC service data unit (SDU) in a first radio link control (RLC) buffer and a second RLC buffer, wherein the first RLC buffer corresponds to a first RLC entity and the second RLC buffer corresponds to a second RLC entity”, initially, recall that Vajapeyam teaches buffered SDUs belonging to two different RLC units in fig. 6. If teaching of Vajapeyam were compared to the addressing claim limitations, the use of separate buffers are not explicitly shown or mentioned. In fact, it can be seen in Holakouei. In particular, Holakouei teaches two different split bearer buffers (1230 in fig. 12) and each split buffer corresponds to MeNB and SeNB respectively (see fig. 12, 15, 16 & 19). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify packet data convergence protocol reordering of Vajapeyam by providing split bearer dual/multiple connectivity retransmission diversity as taught in Holakouei to obtain the claimed invention as specified. Such a modification would have included a dynamic mechanism of higher layer re-transmissions to adapt for latency critical traffic in 5G systems so that both throughput and reliability would have increased as suggested in par. 0005 of Holakouei.
	Secondly, to address the obviousness of the claim limitations “wherein the processing, by the terminal device, the each RLC service data unit (SDU) in the first radio link control (RLC) buffer and the second RLC buffer according to the current state of the data duplication and transmission function, comprises: in a case that the data duplication and transmission function of the second RLC entity is in an off state, discarding each RLC SDU in the second RLC buffer”, recall that Vajapeyam and Holakouei discloses use of a single buffer (fig. 6 of Vajapeyam) and use of multiple buffers (fig. 12 of Holakouei). What’s more, Vajapeyam further depicts discarding SDUs in step 620 of fig. 6. If claim limitations were reasonably interpreted in accordance with MPEP 2111.04, II Contingent Limitation, one of ordinary skill in the art would have expected the claim limitation to perform equally well with the combination of Vajapeyam and Holakouei  since claim does not specifically define what are involved to be an off state. 
Alternatively, to advance the prosecution, further evidence is provided herein. In particular, Kim teaches that when buffering SUD in the first buffer a is larger than threshold C, as to Off state, SDUs are discarded in the second buffer b (fig. 3 and par. 0038).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify packet data convergence protocol reordering of Vajapeyam in view of Holakouei by providing flow control between RLC and PDCP as taught in Kim to obtain the claimed invention as specified. Such a modification would have included flow control between RLC layer and PDCP layer in a communication system to partition the PDCU buffers so that SDU packets could be efficiently stored in a partial area of the buffer capacity and  discarded in the other area of the buffer as suggested in par. 0010-0014 of Kim.

Claim 9
Vajapeyam, in view of Holakouei and Kim, discloses the method according to claim 1, wherein the second RLC buffer comprises a second RLC SDU, the second RLC SDU corresponds to a second timer (Vajapeyam, timer in par. 0049 and fig. 4-5; split buffers in fig. 12 in Holakouei), and the processing, by the terminal device, the each RLC service data unit (SDU) in the first radio link control (RLC) buffer and the second RLC buffer according to the current state of the data duplication and transmission function (fig. 2-3 of Kim), comprises: 
before the data duplication and transmission function of the second RLC entity is in an off state, transmitting, by the terminal device, a second RLC PDU to a network device or discarding the second RLC PDU if the second RLC SDU has generated the second RLC PDU  (discarding in fig. 4-5 and 620 of fig. 6; discarding packet based on buffer timer in par. 0033 in Vajapeyam; Holakouei, as explained in par. 0063 for selecting retransmission modes in Table in par. 0031, for instance, mode 2, UE as a salve, may not retransmit, meaning it discard the packet instead of retransmitting again; see MPEP 2111.4, II Contingent Limitations; Kim, 415 in fig. 4; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 10
Vajapeyam, in view of Holakouei and Kim, discloses the method according to claim 9, wherein the transmitting, by the terminal device, the second RLC PDU to the network device or discarding the second RLC PDU (Vajapeyam, fig. 4-6; Table 1 in par. 0031 and fig. 12 in Holakouei), comprises: 
in a case that the network device has successfully received duplicated data of the second RLC SDU in the first RLC buffer, discarding, by the terminal device, the second RLC PDU (Vajapeyam, discarding in fig. 4-5; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031); or
in a case that the network device does not successfully receive duplicated data of the second RLC SDU in the first RLC buffer, transmitting, by the terminal device, the second RLC PDU to the network device (Vajapeyam, retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 11
Vajapeyam, in view of Holakouei and Kim, discloses the method according to claim 1, wherein the controlling, by the terminal device, the current state of the data duplication and transmission function according to the first indication information (Vajapeyam, 800 in fig. 8; Holakouei, RLC Status PDU format in fig. 18), comprises:
controlling, by the terminal device, to start the data duplication and transmission function if the first indication information indicates enabling the data duplication and transmission function (Vajapeyam, retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations); or 
controlling, by the terminal device, to close the data duplication and transmission function if the first indication information indicates disabling the data duplication and transmission function (Vajapeyam, retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations).

Claim 12
Vajapeyam, in view of Holakouei and Kim, discloses the method according to claim 1, wherein the method further comprises: 
receiving, by the terminal device, a MAC control element (CE) (MAC 215 in fig. 2 of Vajapeyam) sent by a network device, wherein the MAC CE comprises the first indication information (Vajapeyam, MAC layer in par. 0045 in view of type-1 bearer and type-2 bearer in fig. 6; Holakouei, MAC PDU in view of fig. 11 and status report in fig. 14 would indicate an information).

Claim 14
Vajapeyam, in view of Holakouei and Kim, discloses the method according to claim 1, wherein the method further comprises: 
if the data duplication and transmission function is in an on state, duplicating, by a packet data convergence protocol (PDCP) entity of the terminal device, a PDCP packet data unit (PDU) to be transmitted into two units and submitting the two units to the first RLC entity and the second RLC entity respectively (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations; accordingly, two modes in fig. 4-5 of Vajapeyam and 4  modes in Table 1 in par. 0031 of Holakouei would have rendered the claim limitation obvious); or 
submitting, by the PDCP entity of the terminal device, the PDCP PDU to be transmitted to the first RLC entity if the data duplication and transmission function is in an off state (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations); or 
submitting, by the PDCP entity of the terminal device, a first PDCP PDU to be transmitted to the first RLC entity and submitting a second PDCP PDU to be transmitted to the second RLC entity if the data duplication and transmission function is in an off state, wherein the first PDCP PDU and the second PDCP PDU are different (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations).

Claim 15, 23-26 and 28
	Claims 15, 23-26 and 28 are the device claims corresponding to the method claims 1, 9-12 and 14. Claims 15, 23-26 and 28 are reciting the structures for the same scope of the respective limitations in claims 1, 9-12 and 14. Accordingly, claims 15, 23-26 and 28 are considered obvious by the same rationales applied in the rejections of claims 1, 9-12 and 14 respectively. Additionally, Vajapeyam discloses a device (wireless device in fig. 9-12) for processing data comprising a processor (710b in fig. 9; 1005 in fig. 10 and processor 1105 in fig. 11). 



Claim 29
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 22, wherein the second RLC buffer comprises a second RLC SDU, the second RLC SDU corresponds to a second timer (Vajapeyam, timer in par. 0049 and fig. 4-5, 615 in fig. 6; split buffers in fig. 12 in Holakouei), and the processor is further configured to: 
before data duplication and transmission function of the second RLC entity is in an off state (Holakouei, retransmission mode in Table 1 in par. 0031 and par. 0071), if the second RLC SDU has generated a second RLC PDU, transmit the second RLC PDU to a network device or discard the second RLC PDU (discarding in fig. 4-5 and 620 of fig. 6; discarding packet based on buffer timer in par. 0033 in Vajapeyam; Holakouei, as explained in par. 0063 for selecting retransmission modes in Table in par. 0031, for instance, mode 2, UE as a salve, may not retransmit, meaning it discard the packet instead of retransmitting again; see MPEP 2111.4, II Contingent Limitations) .

Claim 30
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 22, wherein the processor is specifically configured to: 
control to start the data duplication and transmission function if the first indication information indicates enabling the data duplication and transmission function (Vajapeyam, retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations); or 
control to close the data duplication and transmission function if the first indication information indicates disabling data duplication and transmission function (Vajapeyam, retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations).

Claim 31
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 23, wherein the processor is specifically configured to: 
control to start the data duplication and transmission function if the first indication information indicates enabling the data duplication and transmission function Vajapeyam, retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations); or 
control to close the data duplication and transmission function if the first indication information indicates disabling data duplication and transmission function (Vajapeyam, retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations).

Claim 32
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 22, wherein the device further comprises: 
an input interface (Vajapeyam, UE in fig. 10 would include a typical input interfacing such as touch screen or keypad), configured to receive a MAC control element (CE) (MAC 215 in fig. 2 of Vajapeyam) sent by a network device, wherein the MAC CE comprises the first indication information (Vajapeyam, MAC layer in par. 0045 in view of type-1 bearer and type-2 bearer in fig. 6; Holakouei, MAC PDU in view of fig. 11 and status report in fig. 14 would indicate an information).

Claim 33
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 23, wherein the device further comprises: 
an input interface (Vajapeyam, UE in fig. 10 would include a typical input interfacing such as touch screen or keypad), configured to receive a MAC control element (CE) (MAC 215 in fig. 2 of Vajapeyam) sent by a network device, wherein the MAC CE comprises the first indication information (Vajapeyam, MAC layer in par. 0045 in view of type-1 bearer and type-2 bearer in fig. 6; Holakouei, MAC PDU in view of fig. 11 and status report in fig. 14 would indicate an information).

Claim 34
Vajapeyam, in view of Holakouei and Kim, discloses the device according to claim 22, wherein the device further comprises: 
an output interface (Vajapeyam, UE in fig. 10 would include a typical display or a screen), configured to duplicate a PDCP packet data unit (PDU) to be transmitted into two units in a case that the data duplication and transmission function is in an on state, and submit the two units to the first RLC entity and the second RLC entity respectively (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations; accordingly, two modes in fig. 4-5 of Vajapeyam and 4  modes in Table 1 in par. 0031 of Holakouei would have rendered the claim limitation obvious); or 
in a case that the data duplication and transmission function is in an off state, submit the PDCP PDU to be transmitted to the first RLC entity (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055; Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations); or 
in a case that the data duplication and transmission function is in an off state, submit a first PDCP PDU to be transmitted to the first RLC entity, and submit a second PDCP PDU to be transmitted to the second RLC entity, wherein the first PDCP PDU and the second PDCP PDU are different (Vajapeyam, fig. 9; discarding in par. 0048 and retransmission in fig. 5 and par. 0055;  Holakouei, redundancy retransmission mode activation condition in Table 1 in par. 0031 in view of split buffers in fig. 12, 15-16, 19; see MPEP 2111.4, II Contingent Limitations).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sammour et al. Pub. No.: US 2009/0103478 A1 discuss discarding the associated SDU upon discard timer expiry (fig. 9).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643